DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/9/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 12-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stadler et al. (US Patent Application Publication 2012/0029373), hereinafter Stadler.
Regarding claims 1 and 12, Stadler teaches a medical device and insertable cardiac monitor comprising a first electrode located at a distal end of the insertable cardiac monitor, a second electrode located at a proximal end of the insertable cardiac monitor (Stadler, Fig. 1B, electrode 44 is the first electrode, housing electrode 58 or lead electrode 40 is the second, proximal, electrode, ¶[0032]), comprising sensing unit coupled to the first and second electrode to monitor an electrogram (EGM) signal (Stadler, ¶[0005]; also, an ECG and an EGM are two words for the same thing, according to ¶[0023] of the applicant’s specification), with a processor (Stadler, ¶[0008]) that detects at least one of bradycardia or asystole based on sense R-waves detected 
Regarding claim 13, Stadler’s invention has a housing (Stadler, Fig. 1B, housing 16) is much longer than it is wide and the width is greater than the depth.


    PNG
    media_image1.png
    235
    264
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    237
    306
    media_image2.png
    Greyscale

Regarding claims 4-5 and 16-17, Stadler teaches that sensing module 86 may include a QRS sensing unit 102, which may include a bandpass filter and a threshold (Stadler, ¶[0066], ¶[0068]); this constitutes a primary band-pass filter applied to the monitored EGM signal to generate a filtered EGM signal utilized by the primary threshold. Stadler does not expressly teach a second bandpass filter on a second channel. However, it would therefore have been obvious to one having ordinary skill in the art that the secondary sensing channel would include a secondary bandpass filter applied to the monitored EGM signal to generate a secondary filtered EGM signal utilized by the secondary threshold to detect under-sensed R-waves, in order to reduce the occurrence of artifacts in the signal, which may adversely affect R-wave recognition.

Claims 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stadler, in view of Cao et al. (US Patent Application Publication 2004/0049120), hereinafter Cao.
Regarding claims 2 and 14, Stadler teaches that the primary threshold is an auto-adjusted threshold (Stadler, ¶[0069], the sensing threshold may be adjusted automatically) and the secondary threshold is a secondary auto-adjusted threshold (Stadler, ¶[0084], the second threshold, the LSE threshold, is auto-adjusted).Although  Stadler teaches a second auto-adjusting threshold, Stadler does not teach the threshold decaying to a minimum value. Cao teaches a method of diagnosing asystole in an EMG using multiple thresholds, wherein the secondary auto-adjusting threshold decays to a minimum value more quickly than the primary auto-adjusting threshold (Cao, Figs. 8-9; in Fig 8, the second threshold decays more quickly than the first, and in Fig. 9, the second threshold decays whereas the first threshold does not decay, ¶¶[0069-0072]). It would have been obvious to one having ordinary skill in the art to use a secondary auto-adjusting threshold that decays faster than the first because it helps to avoid noise (with regard to the embodiment of Fig. 8) or to avoid sensing T-waves (with regard to the embodiment of Fig. 9).
Regarding claims 3 and 15, Stadler teaches a second auto-adjusting threshold, but Stadler does not teach the secondary auto-adjusting threshold is auto-adjusted to a maximum value that is less than a maximum value associated with the primary auto-adjusting threshold. Cao teaches a method of diagnosing asystole in an EMG using multiple thresholds, wherein the secondary auto-adjusting threshold is initialized to a maximum value following a sense R-wave (Cao, ¶[0051]), wherein the maximum value 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Erin M Piateski/Primary Examiner, Art Unit 3792